Case: 09-50555     Document: 00511032190          Page: 1    Date Filed: 02/22/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 22, 2010
                                     No. 09-50555
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff – Appellee

v.

JOHN PHILLIP MARTIN,

                                                   Defendant – Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:09-CR-71-1


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        John Phillip Martin pled guilty to three counts of mail fraud, in violation
of 18 U.S.C. § 1341.         The district court sentenced him to 40 months of
imprisonment, which was within the Guidelines range of 33 to 41 months. On
appeal, Martin argues the sentence is substantively unreasonable because it is
greater than necessary to satisfy the goals of 18 U.S.C. § 3553(a). He contends
that the district court inordinately punished him for the seriousness of his crime,



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50555    Document: 00511032190 Page: 2        Date Filed: 02/22/2010
                                 No. 09-50555

and did not account for either his personal history and characteristics or the
circumstances surrounding the offense.
      The district court made an individualized sentencing decision based on the
facts of the case in light of the factors set out in Section 3553(a). See Gall v.
United States, 128 S. Ct. 586, 596 (2007). The district court’s conclusion that a
sentence within the Guidelines is appropriate is entitled to deference, and we
presume that it is reasonable. See United States v. Campos-Maldonado, 531
F.3d 337, 338 (5th Cir. 2008); Rita v. United States, 551 U.S. 338, 347 (2007).
The district court was in a superior position to find facts and assess their import
under Section 3553(a). We see no reason to disturb that court’s discretionary
decision to impose a sentence within the Guidelines range.
      AFFIRMED.




                                        2